In a proceeding to invalidate petitions designating appellant as a candidate in the Democratic Party Primary Election to be held on June 23, 1970, for nomination for the public office of Member of the Assembly for the 56th Assembly District, Kings County, the appeal is from a judgment of the Supreme Court, Kings County, entered June 16, 1970, which granted the application and invalidated said petitions. Judgment affirmed, without costs. No opinion. Christ, P. J., Rabin, Hopkins, Brennan and Kleinfeld, JJ., concur.